EXHIBIT 10.29

 

Compensation Arrangements for the Named Executive Officers

 

Set forth below is a summary of the compensation paid, or that may be paid, by
Elizabeth Arden, Inc. (the "Company") to its named executive officers (defined
in Regulation S-K Item 402(a)(3) (the "Named Executives")) in their positions as
of June 30, 2007. All of the Company's executive officers are at-will employees
whose compensation and employment status may be changed at any time in the
discretion of the Company's Board of Directors (the "Board"), subject only to
the terms of the Severance and Change-in-Control Arrangements described below.

 

Base Salary

 

Effective September 1, 2007, the Named Executives are scheduled to receive the
following annual base salaries in their current positions:

 

Named Executive

  

Position

   Base Salary

E. Scott Beattie

   Chairman of the Board, President and Chief Executive Officer    $ 780,000

Paul West(1)

   Former President and Chief Operating Officer    $ 75,000

Stephen J. Smith

   Executive Vice President and Chief Financial Officer    $ 380,000

Jacobus A.J. Steffens(2)

   Executive Vice President, General Manager - International    $ 435,104

Joel B. Ronkin

   Executive Vice President, General Manager - North America Fragrances    $
400,000

 

(1)   Effective on August 16, 2006, Mr. West was elected to the Board as Vice
Chairman and ceased serving as the President and Chief Operating Officer of the
Company. Mr. West continues to serve as a non-executive employee of the Company.
Mr. West, as a director of the Company and Vice Chairman of the Board, will
receive stock incentive grants consistent with those made to non-employee
directors.

 

(2)   Mr. Steffens' annual base salary is 530,000 Swiss Francs, which equates to
US$435,104, based on an August 15, 2007 exchange rate of 1.2181 Swiss Francs to
the U.S. dollar.

 

Annual Management Bonus Program and Long-Term Incentive Plans

 

Cash Bonuses

 

The Named Executives, other than Mr. West, are eligible to participate in the
2005 Management Bonus Plan (the "Management Plan"), on the basis of performance
goals established for them under the Management Plan by the Compensation
Committee of the Board (the “Compensation Committee”) for the payment of cash
bonuses ("Bonus"). The Management Plan was approved by the shareholders of the
Company at the annual shareholders meeting on November 16, 2005.

 

 

 

- 1 -



--------------------------------------------------------------------------------

During the fiscal year ending June 30, 2008, the Named Executives listed in the
following table are eligible to earn Bonuses under the Management Plan upon the
Company’s achievement of performance goals described in the notes to the
following table. All performance targets under the Management Plan exclude any
one-time or non-recurring events reflected in the Company's consolidated
financial statements, as may be approved by the Compensation Committee of the
Board.

 

Named Executive

  

Position

   Percentage
of Base
Salary
Payable if
all
Quarterly
Targets are
Achieved(1)     Percentage
of Base
Salary
Payable if
Threshold
Level
Annual
Target is
Achieved(2)     Percentage
of Base
Salary
Payable if
Goal Level
Annual
Target is
Achieved(3)     Additional
Percentage
of Base
Salary
Payable if
Superior
Level
Annual
Target is
Achieved(4)  

E. Scott Beattie

  

Chairman of the Board, President and Chief Executive Officer

   40 %   30 %   60 %   50 %

Paul West

  

Former President and Chief Operating Officer(5)

   —       —       —       —    

Stephen J. Smith

  

Executive Vice President and Chief Financial Officer

   20 %   15 %   30 %   25 %

Jacobus A.J. Steffens

  

Executive Vice President,

General Manager — International

   20 %   15 %   30 %   25 %

Joel B. Ronkin

  

Executive Vice President,

General Manager — North America Fragrances

   20 %   15 %   30 %   25 %

 

(1)   For the fiscal year ended June 30, 2008, the Named Executives, other than
Mr. West, will be able to earn 10% of their par bonus potential (which is 100%
of base salary for Mr. Beattie and 50% of base salary for all other Named
Executives other than Mr. West) each fiscal quarter (for a total of 40% of their
par bonus potential) if the Company achieves its applicable quarterly diluted
earnings per share targets ("EPS").

 

(2)   The Threshold Level Annual Target Bonus under the Management Plan is
payable if the Company achieves its threshold operating cash flow target and a
minimum diluted EPS target for the fiscal year ended June 30, 2008. For purposes
of the Management Plan, "operating cash flow" shall mean cash flow from
operating activities, determined in accordance with United States generally
accepted accounting principles. The Threshold Level Annual Target Bonus under
the Management Plan is payable if the Company achieves its threshold operating
cash flow target and a minimum diluted EPS target for the fiscal year ended
June 30, 2008. For purposes of the Management Plan, "operating cash flow" shall
mean cash flow from operating activities, determined in accordance with United
States generally accepted accounting principles.

 

(3)   The Goal Level Annual Target Bonus under the Management Plan is payable if
the Company achieves its budgeted operating cash flow target and a minimum
diluted EPS target for the fiscal year ended June 30, 2008.

 

(4)   The additional Superior Level Annual Target Bonus under the Management
Plan is payable if the Company achieves the superior operating cash flow target
and a minimum diluted EPS target for the fiscal year ended June 30, 2008.

 

(5)   Mr. West does not participate in the Management Plan. He is eligible to
receive a bonus of $25,000 based on the achievement by the Company's Greater
China operations of budgeted EBITDA (earnings before interest, taxes,
depreciation and amortization) for the fiscal year ended June 30, 2008.

 

 

- 2 -



--------------------------------------------------------------------------------

Long Term Incentive Plans

 

The Named Executives, other than Mr. West, participate in the Company's
long-term incentive program (the "LTI Program"), which currently involves the
award of stock options, performance-based restricted stock, service-based
restricted stock and market-based restricted stock as determined by the
Compensation Committee pursuant to the Company's 2000 Stock Incentive Plan and
2004 Stock Incentive Plan. Mr. West is eligible to receive stock incentive
grants consistent with those made to the Company’s non-employee directors. Under
the LTI Program, target annual long-term incentives ("LTI"), as a percent of
salary, for the following Named Executives for fiscal 2008 are as set forth in
the following table:

 

Named Executive

  

Position

   Target LTI %  

E. Scott Beattie

   Chairman of the Board, President and Chief Executive Officer    225 %

Stephen J. Smith

   Executive Vice President and Chief Financial Officer    100 %

Jacobus A.J. Steffens

   Executive Vice President, General Manager - International    100 %

Joel B. Ronkin

   Executive Vice President, General Manager - North America Fragrances    100 %

 

While the allocation of the LTI components fluctuate from time-to-time, LTI is
planned to be allocated to the Named Executives one-third to stock options,
one-sixth to performance-based restricted stock, one sixth to service-based
restricted stock and one-third to market-based restricted stock, based on a
value of the equity awards as determined by the Compensation Committee.
Market-based restricted stock is typically awarded every three to six years
depending on the achievement of Company financial targets. Actual LTI grants may
vary from the target LTI percentages based on the Compensation Committee's
assessment of the Named Executive's job responsibilities, individual performance
and market conditions.

 

Performance-Based Restricted Common Stock

 

Effective August 20, 2007, the Company awarded shares of performance-based
restricted common stock ("PBRS") to the Named Executives listed in the table
below. The PBRS will vest in full on the second business day after the Company’s
financial results for the fiscal year ended June 30, 2010 are publicly
announced, but only if the Named Executive receiving the grant is employed by
the Company at the time of vesting and the Company achieves a specified
cumulative EPS target for the fiscal years ended June 30, 2008, June 30, 2009
and June 30, 2010 (the "PBRS Goal Target"). If, however, the Company achieves a
threshold cumulative diluted EPS during that same three-year fiscal period (the
"PBRS Threshold"), but not the PBRS Goal Target, 50% percent of the PBRS granted
to a Named Executive will vest. For cumulative diluted EPS results between the
PBRS Threshold and the PBRS Target, the number of shares of PBRS that will vest
will be determined based on interpolation.

 

Named Executive

  

Position

   PBRS Awarded

E. Scott Beattie

   Chairman of the Board, President and Chief Executive Officer    17,200

Stephen J. Smith

   Executive Vice President and Chief Financial Officer    6,900

Jacobus A.J. Steffens

   Executive Vice President, General Manager - International    2,800

Joel B. Ronkin

   Executive Vice President, General Manager - North America Fragrances    9,100

 

 

 

- 3 -



--------------------------------------------------------------------------------

Service-Based Restricted Stock

 

The Named Executives listed in the following table were granted shares of the
Company's service-based restricted common stock ("SBRS") that vest over a three
year period in equal thirds two business days after the Company's release of its
financial results for its fiscal years ending June 30, 2008, June 30, 2009 and
June 30, 2010, as applicable, if the Named Executive is still employed by the
Company:

 

Named Executive

  

Position

   SBRS
Awarded

E. Scott Beattie

   Chairman of the Board, President and Chief Executive Officer    17,200

Stephen J. Smith

   Executive Vice President and Chief Financial Officer    6,900

Jacobus A.J. Steffens

   Executive Vice President, General Manager - International    2,800

Joel B. Ronkin

   Executive Vice President, General Manager - North America Fragrances    9,100

 

Stock Options

 

In recognition of performance for the fiscal year ended June 30, 2007, the Board
approved a grant of stock options on August 20, 2007 for shares of the Company's
common stock, $.01 par value (the "Common Stock"), to the Named Executives
listed in the table below. The stock options become exercisable over a
three-year period in equal thirds two business days after the Company's release
of its financial results for its fiscal years ending June 30, 2008, June 30,
2009 and June 30, 2010, as applicable. The exercise price of the stock options
is $23.59 per share, which represents the closing price of the Common Stock on
the date of grant. The stock options will expire ten years from the date of
grant.

 

Named Executive

  

Position

   Options
Awarded

E. Scott Beattie

   Chairman of the Board, President and Chief Executive Officer    88,000

Stephen J. Smith

   Executive Vice President and Chief Financial Officer    35,200

Jacobus A.J. Steffens

   Executive Vice President, General Manager - International    14,700

Joel B. Ronkin

   Executive Vice President, General Manager - North America Fragrances   
46,900

 

Benefit Plans and Other Arrangements

 

In their current positions, the Named Executives, with the exception of
Mr. Steffens who is based in Geneva, Switzerland, are eligible to:

 

*   Participate in the Company's broad-based benefit programs generally
available to its salaried employees, including health, disability and life
insurance programs, qualified 401(k) plans and (other than with respect to the
Company's Chief Executive Officer) the ability to purchase shares of the
Company’s common stock at a discount pursuant to the Amended 2002 Employee Stock
Purchase Plan (the "ESPP").

 

 

- 4 -



--------------------------------------------------------------------------------

*   Receive a deferred cash award once a year equal to 3% of the Named
Executive’s cash compensation (base salary plus Bonus earned during the prior
twelve-month period), which will become payable, one year from the date of award
if the Named Executive is still employed by the Company.

 

*   Receive certain perquisites offered by the Company to executive officers,
including an automobile allowance, tax preparation and financial planning
services and, excluding Mr. Smith, participate in an executive disability
program.

 

Mr. Steffens is eligible to participate in the Company’s broad-based benefit
programs generally available to all salaried employees in Geneva, Switzerland,
including health, disability, life and other insurance programs, a lunch
allowance program, a pension plan and the ability to purchase shares of Common
Stock at a discount under the ESPP. In addition, the Company pays pre-university
education expenses for Mr. Steffen’s children as long as he is employed by the
Company.

 

Severance and Change-in-Control Arrangements

 

In addition to the benefit plans and other arrangements listed above, each of
our Named Executives (other than Mr. West) is entitled to benefits under a
severance and change-in-control policy. Under the policy, the Named Executive
receives severance benefits, based on his or her position and responsibility, in
the event the executive's employment is terminated without "cause" and is not
the result of a resignation, disability or death. Currently, the severance
benefit for our Chief Executive Officer is 24 months of base salary on the
effective date of termination, and the severance benefit for our other Named
Executives is 12 months of base salary on the effective date of termination.

 

Under the change in control severance arrangement, a severance benefit is paid
to Named Executives based on a "base amount" only if there is an actual
termination of employment by the Company without “cause” (other than due to
death or disability) or a constructive termination of employment (e.g., a
materially adverse change in job authority, duty or responsibility) within the
two years following a change in control. "Base amount" is the average annual
salary plus average bonus the executive has received over the most recent
five-fiscal-year period. Currently, the severance benefit due upon a termination
of employment without cause or a constructive termination within the two years
following a change in control is as follows: (a) our Chief Executive Officer,
2.99 times the base amount; and (b) for all other Named Executives other than
Mr. West, 1.5 times the base amount.

 

Pursuant to the terms of our stock incentive grant agreements, all unvested
stock options granted and restricted stock awarded to our employees, including
our Named Executives, provide that in the event of a change in control of our
company as defined in the stock incentive plans, all stock options and
restricted stock that has not already vested would automatically become fully
vested.

 

- 5 -